Citation Nr: 0431945	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-00 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease with myocardial infarction and 
angina.  

2.  Entitlement to an increased evaluation for pericarditis, 
currently rated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from July 1960 to January 
1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C. via 
videoconference in September 2003.  A transcript of the 
hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  Service connection for arteriosclerotic heart disease 
with myocardial infarction and angina was denied in a 
February 1999 rating decision.  The appellant did not appeal.  

2.  Since the prior rating decision, evidence by itself or 
when considered with previous evidence of record that relates 
to an unestablished fact necessary to substantiate the claim 
has not been presented or secured.  

3.  The evidence added to the record since the last rating 
decision is cumulative or redundant and does not raise a 
reasonable possibility of substantiating the claim.

4.  The appellant has a history of pericarditis.  The last 
episode was in about 1966.  


CONCLUSIONS OF LAW

1.  The February 1999 rating decision, which denied 
entitlement to service connection for arteriosclerotic heart 
disease with myocardial infarction and angina, is final.  
Evidence submitted since that decision is not new and 
material.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1103.  

2.  The criteria for a compensable evaluation for 
pericarditis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.10, 4.14, 4.104, Diagnostic Code 
7002 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating decision, dated in February 1999, the AOJ denied 
entitlement to service connection for arteriosclerotic heart 
disease with myocardial infarction and angina.  The evidence 
of record at the time of the February 1999 rating decision 
included the following:

The July 1960 service entrance examination report shows the 
heart, and chest and lungs were normal.  Examination of the 
heart and lungs in February 1961 was normal.  Chest pain was 
noted in October 1964.  In April 1965, he complained of chest 
pain, headache, and chills.  In November 1965, he complained 
of a sudden onset of mid-sternal, crushing chest pain 
radiating to both shoulders and neck, causing extreme 
dyspnea, tachycardia, and sweating.  A March 1966 record 
notes an onset of idiopathic pericarditis in 1965.  
Examination of the heart showed rapid rhythm with marked 
regulatory variations.  A September 1966 Medical Board 
examination report reflects a diagnosis of pericarditis, 
acute, recurrent, of unknown etiology, moderately 
symptomatic.  On the accompanying medical history, he 
indicated he had or had had shortness of breath and pain or 
pressure in the chest.  

A January 1968 examination shows that heart, and lungs and 
chest were normal.  The examiner noted that on examination 
for recurrent pericarditis, no disease was found.  No 
significant disability was noted.  On the accompanying 
medical history, he indicated that he had or had had 
shortness of breath and pain or pressure in the chest.  The 
narrative summary notes that benign recurrent pericarditis 
had abated.  No significant residual symptoms were noted and 
there was no sign of residual pericardial or myocardial 
disease.  Cardiovascular examination was noted to be normal.  

A February 1968 examination report notes that the appellant 
was status recurrent pericarditis.  The examiner stated that 
he had done very well with full normal activity until June 
1967 when he noted a spontaneous dyspnea, diaphoresis and 
sharp left chest pain.  X-ray examination, electrocardiogram 
(ECG), and blood count were noted to be normal.  No other 
symptoms were noted.  

A July 1969 Temporary Disability Retired List (TDRL) 
examination report shows that the heart, and lungs and chest 
were normal.  In August 1969, an episode of recurrent benign 
pericarditis in 1965 was noted.  A September 1970 examination 
was normal.  The examiner noted status post acute 
pericarditis.  A January 1971 TDRL examination report 
reflects a diagnosis of post acute pericarditis, with 
occasional atypical chest pain, and slight shortness of 
breath on exertion.  

On VA examination in July 1971, no cardiac trouble was noted.  
Blood pressure was 110/70 and ECG was within normal limits.  

Private records of treatment, dated in December 1981, reflect 
complaints of chest pain.  Cardiovascular risk factors were 
noted to be negative except for a history of heavy cigarette 
use.  A stress test was noted to be unremarkable.  An ECG was 
noted to be normal.  The diagnosis was atypical chest wall 
pain, rule out cardiac etiology.  

Private treatment records, dated in October 1996, reflect 
angina.  He underwent a cardiac catheritization.  

A private record treatment, dated in August 1998, notes the 
appellant had had a heart attack two weeks earlier.  The 
record notes that the appellant was status post coronary 
artery disease, angioplasty and stent placement in July 1998.  
The impression was status post percutaneous transluminal 
coronary angioplasty and stent placement for coronary artery 
disease.  

The impression of a private stress test in October 1998 was 
graded exercise test without evidence of exercise induced 
left ventricular ischemia.  

On VA examination in October 1998, the examiner stated the 
claims file had been reviewed.  The appellant reported a 
history of having developed heart disease during service.  
The diagnosis was noted to be pericarditis.  The examiner 
attributed some transitory blood pressure to the medication 
he had been taking for pericarditis.  No significant 
hypertension was noted.  He was noted to have had an onset of 
angina with shortness of breath in 1996, and myocardial 
infarction in July 1998 and August 1998.  The examiner stated 
that there was no evidence of significant blood pressure 
elevations or any definite ones that were sustained for any 
period of time.  No evidence of congestive heart failure was 
noted.  A private ECG two weeks earlier was noted to be 
normal.  On examination, the heart was not enlarged.  Rhythm 
was noted to be regular.  There were no murmurs or friction 
rubs.  The impressions were history of pericarditis, etiology 
undetermined, arteriosclerotic heart disease with two old 
myocardial infarction and persistent angina.  Several stents 
were noted to have been inserted in the coronary arteries.  
The examiner stated that the appellant's arteriosclerotic 
heart disease was not related to the pericarditis.  The 
examiner added that the appellant had had a transitory blood 
pressure elevation while on Prednisone during service.  The 
examiner stated that the appellant did not have significant 
hypertension.  

The evidence added to the record since the February 1999 
rating decision includes the following:

On VA examination in June 2002, the appellant stated that he 
had worked as a truck driver since separation from service.  
The report of examination notes that the appellant began 
taking blood pressure medication in 1997.  The relevant 
assessments were pericarditis, recurrent episodes from 1964-
1966, status post pericardiocentesis, status post right heart 
catheritization, status post treatment with aspirin and 
steroids, no apparent sequelae; and, coronary artery disease, 
status post myocardial infarction in 1997 and 1998, status 
post angioplasty and stent placement times there and status 
post adenosine thallium test.  The examiner stated that 
coronary artery disease was a disease process of the coronary 
arteries.  The examiner noted that pericarditis was an 
inflammatory process to the pericardium (the sac that 
surrounds the heart).  The examiner stated that there was no 
relationship between the coronary artery disease and 
pericarditis.  

At hearing before the undersigned Veterans Law Judge in 
September 2003, the appellant testified that he was diagnosed 
with an enlarged heart during service in 1964.  Transcript at 
5 (2003).  He stated that he had a little chest pain every 
now and then.  Id.  He stated that his doctor told him that 
he had a slight case of pericarditis with a heart attack.  
Id. at 7.  He related that he had had mild chest pain since 
separation, with an onset of angina in 1996 and a myocardial 
infarction in 1998.  Id. at 8.  

Criteria

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed except 
as may be provided by regulations not inconsistent with this 
title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 
20.1103.  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2004).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Diagnostic Code 7002 provides that workload of greater than 7 
METs but not greater than 10 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication required warrants a 10 percent rating.  Workload 
of greater than 5 METs but not greater than 7 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope, or; 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray warrants a 30 
percent rating.  More than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent 
warrants a 60 percent evaluation.  For three months following 
cessation of therapy for active infection with cardiac 
involvement a 100 percent evaluation is warranted.  
Thereafter, with documented pericarditis resulting in chronic 
congestive heart failure, or; workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent warrants a 100 percent rating.  

Note (2):  One MET (metabolic equivalent) is the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  38 C.F.R. § 
4.104,

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the veteran in June 2002.  In this case, the claimant was 
informed of the duty to notify, the duty to assist, to obtain 
records, and examinations or opinions.  The claimant was 
specifically advised of the type of evidence which would 
establish the claim and the claimant was afforded additional 
time to submit such evidence.  Thus, the claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  The appellant 
was also provided notice that he should submit pertinent 
evidence in his possession per 38 C.F.R. § 3.159(b)(1).  He 
was advised of how and where to send this evidence and how to 
ensure that it was associated with his claim.  The United 
States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (1994) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, a VCAA letter was 
issued in June 2002.  A rating decision was issued in July 
2002 and a statement of the case was issued in November 2002.  
In sum, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and opinions.  The 
claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board 


finds that VA has done everything reasonably possible to 
assist the claimant.  Accordingly, the Board concludes it 
should proceed, as specific notice as to what evidence the 
claimant could or should obtain has been provided in effect 
and no additional pertinent evidence was submitted.  There is 
no indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  The Board notes that the appellant testified that he 
had no additional evidence to submit.  Transcript at 7 
(2003).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 



Analysis

I.  New and Material Evidence

The issue of service connection for arteriosclerotic heart 
disease with myocardial infarction and angina was previously 
addressed and denied by the AOJ in February 1999.  At the 
time of the prior decision, the record included the service 
medical records, statements from the appellant, and post 
service VA and private medical records.  The evidence was 
reviewed and service connection for arteriosclerotic heart 
disease with myocardial infarction and angina was denied.  
38 U.S.C.A. § 7105.  That decision is final.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, however, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

At the time of the prior decision, the record established 
that the appellant had arteriosclerotic heart disease with 
angina and myocardial infarction.  There was no evidence 
linking arteriosclerotic heart disease with angina and 
myocardial infarction to service or a service-connected 
disease or injury.  

Service medical records are negative for findings or a 
diagnosis of arteriosclerotic heart disease, angina, or 
myocardial infarction during service.  The February 1999 
rating decision specifically noted that service medical 
records were negative for arteriosclerotic heart disease, 
angina, or myocardial infarction.  The decision further noted 
post service diagnoses of angina in 1996 and myocardial 
infarction in July 1998 and August 1998.  In addition, the 
decision notes that the October 1998 VA examiner stated that 
arteriosclerotic heart disease was not related to 
pericardiitis.  

Since that determination, the appellant has applied to reopen 
his claim for entitlement to service connection for 
arteriosclerotic heart disease with angina or myocardial 
infarction.  The evidence submitted since the prior final 
denial in February 1999 is not new and material.  
Essentially, the evidence added to the record since the 
February 1999 rating decision consists of a VA examination 
report, VA outpatient treatment records, and the appellant's 
statements.  The fact that the appellant had post-service 
arteriosclerotic heart disease, angina, or myocardial 
infarction had already been established.  Equally important 
is the fact that the June 2002 VA examiner concurred with the 
October 1998 VA examiner.  That is, that arteriosclerotic 
heart disease was not related to pericarditis.  Thus, the 
records added to the record showing that post-service 
arteriosclerotic heart disease, angina, and/or myocardial 
infarction is not related to service are cumulative or 
redundant and do not raise a reasonable possibility of 
substantiating the claim.  

The Board notes that the appellant is competent to report his 
observations, however, he is not a medical professional and 
his statements do not constitute competent medical evidence 
that arteriosclerotic heart disease with angina or myocardial 
infarction is related to service or service-connected 
pericarditis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992) (lay persons are not competent to offer evidence 
that requires medical knowledge).  

At the time of the prior denial, there was no evidence of 
arteriosclerotic heart disease with angina or myocardial 
infarction during service and there was no evidence linking 
any post-arteriosclerotic heart disease, angina, or 
myocardial infarction to service or a service-connected 
disability.  Since that determination, there remains no 
evidence of arteriosclerotic heart disease, angina, or 
myocardial infarction during service and no competent 
evidence linking arteriosclerotic heart disease, angina, or 
myocardial infarction to service or a service-connected 
disability.  The evidence added to the file since the final 
prior rating decision in February 1999 is not new and 
material.  Consequently, the application to reopen the claim 
for service connection for arteriosclerotic heart disease 
with angina or myocardial infarction is denied.  

II.  Increased Rating

Pericarditis has been assigned a 0 percent disability 
evaluation under Diagnostic Code 7002.  In order to warrant a 
10 percent evaluation there must be a workload of greater 
than 7 METs but not greater than 10 METs, resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication must be required.  Furthermore, the 
impairment must be due to the pericarditis.  38 U.S.C.A. 
§ 4.14.  In this case a higher evaluation is not warranted.  
The October 1998 VA examination notes a history of 
pericarditis and the June 2002 VA examination report notes 
that the last episode of pericarditis was noted to be in 
1966.  In fact, the October 1998 VA examination report notes 
that pericarditis had disappeared in about 1967.  Angina and 
shortness of breath were noted to develop in 1996.  The Board 
notes that the October 1998 VA examiner associated angina 
with arteriosclerotic heart disease, not pericarditis.  The 
Board notes the appellant's testimony to the effect that a 
physician had told him he had a slight case of pericarditis 
with his heart attack in 1998.  The October 1998 treatment 
records, however, are negative for a diagnosis of 
pericarditis.  To the extent that he testified that he had 
been diagnosed with an enlarged heart, the Board notes that 
on VA examination in October 1998, the examiner specifically 
stated that the heart was not enlarged and that there was no 
congestive heart failure.  

In regard to the appellant's assertion at the hearing that he 
did not receive notice of a reduction in the evaluation of 
pericarditis in August 1971, an August 24, 1971 letter shows 
he was notified of the decision.  The letter was not returned 
as undeliverable, and thus, the appellant is presumed to have 
received it.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by VA).  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently the benefits 
sought on appeal are denied.  

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  The evidence in this case 
fails to show that pericarditis now causes or has in the past 
caused marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  The Board notes that, by his own 
report on VA examination in June 2002, the appellant stated 
he could walk as much as he desired.  More importantly, the 
June 2002 VA examination specifically notes the appellant was 
employed.  There is no evidence of marked interference with 
employment due to pericarditis.  


ORDER

The application to reopen a claim for service connection for 
arteriosclerotic heart disease with angina and myocardial 
infarction is denied.  

An evaluation in excess of 0 percent for pericarditis is 
denied.  



___________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



